DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent August 23, 2022, claim(s) 1-3, 5-13, and 15-20 is/are pending in this application; of these claim(s) 1 and 11 is/are in independent form.  Claim(s) 1 and 11 is/are currently amended; claim(s) 5, 6, 7, 15, 16, and 17 is/are previously presented; claim(s) 2, 3, 8, 9, 10, 12, 13, 18, 19, and 20 is/are original; claim(s) 4 and 14 is/are cancelled.

Response to Arguments
Applicant’s arguments, see page 5 lines 5-10, filed August 23, 2022, with respect to claims 1-3, 5-13, and 15-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-13, and 15-20 has been withdrawn (regarding 35 U.S.C. § 112).
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive (regarding 35 U.S.C. § 103).
First, Applicant argues that the claim as a whole was not considered.  The Examiner respectfully disagrees.  The Examiner argues that the teachings of Dilthey can be combined with the teachings Smith to suggest the claimed invention as a whole.  The Examiner provides a motivation to combine the references based on the improved accuracy taught in the abstract of the Dilthey reference.
The Applicant merely confuses and interchanges the motivation to combine with the field of the invention; hence, the Applicant is misunderstanding the Examiner’s basis for the rejection under 35 U.S.C. § 103.  Specifically, the Examiner disagrees with the following characterizations of the Examiner’s argument in Applicant’s Remarks:
Applicant states that “… Smith discloses the underlined portion… Dilthey discloses the italicized portion…”  In response, the Examiner argues that the teachings of Dilthey go beyond the italicized portion, to additionally include underlined portions taught by Smith: determining, from omics data, an HLA type by using an in silico algorithm.  Arguably, Dilthey teaches most of the claim with the exception of the element of the specific donor tissue databases claimed in the beginning of the claim.  These two references are in identical fields, with similar purposes, and much overlap in their teachings, with the exception that Smith teaches the donor database aspect and Dilthey improves accuracy for matching.  One of ordinary skill in the art could read the two references and combine them.  Essentially, Smith teaches the element of the donor database, while Dilthey simply goes into more detail about a computational techniques to address accuracy.  Hence, in response to the Applicant’s first argument, the Examiner responds that the claim as a whole has been considered, contrary to Applicant’s assertion.
Applicant argues that the “OA suggests that a skilled artisan… would be motivated to look outside of Smith simply because ‘Smith and Dilthey are in the same field of HLA matching.’”  The Examiner respectfully disagrees with this characterization of the motivation to combine.  The Applicant has taken the Examiner’s statement regarding the field of the invention, and misrepresented it as the motivation to combine.  The motivation to combine is actually that “the de Bruijn graph and hidden Vertibi algorithm taught in Dilthey improves accuracy” with evidence cited as the abstract of Dilthey.
Applicant also argues, in a second section of Applicant’s Remarks, that the Examiner provided no motivation to combine.  The Examiner respectfully disagrees as noted above.  The “improves accuracy” statement is the motivation to combine the references, and the notion of improving accuracy in the Dilthey reference pre-dates the Applicant’s Specification.  Applicant’s Specification at Para [0031] and Para [0034] recite that there is a need for improved accuracy as well.  Yet, the earlier-filed references simply addresses an inventive motivation earlier than the what that the Applicant addresses in Applicant’s Specification.
4. And the motivation to combine for accuracy is not conclusory, as Applicant’ asserts, because evidence for the improvement to accuracy from the Dilthey teachings is cited in the Office Action to the Abstract of Dilthey, which is in the same field and has similar purpose to the Smith reference.  The motivation to combine is the central point of the Dilthey reference, which teaches a more accurate approach to HLA matching on a large scale.
In third argument, Applicant argues that there is no articulated reason to expect success when combining the references.  However, the field of HLA matching and the claimed invention is a computerized invention, which has a high degree of predictability for matching. Hence, the field of the invention and the motivation to combine the predictable computations results in an expectation of success for the motivated purpose of accurate results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0051666 A1 (“Smith”) in view of the following reference (“Dilthey”): Dilthey, Alexander, et al. "Improved genome inference in the MHC using a population reference graph." Nature genetics 47.6 (2015): 682-688.

As to claim 1, Smith teaches a method of matching a donor tissue with a recipient tissue (Smith Para [0095]: matching donor stem cells with a queried tissue for treatment of a subject), comprising: 
obtaining omics data (Smith Para [0095]: querying a database comprising characterized bioinformatics information; Para [0133]: provides evidence that the omics data in the database is from sequencing) for a plurality of donor tissue samples (Smith Para [0095]: for data about characterized stem cells) wherein each of the donor tissue samples is a cord blood (Smith Para [0007]: definitionally, bone marrow stem cells can come from umbilical cord blood or a bone marrow sample) or bone marrow sample (Smith Para [0054]: sample from bone marrow), and wherein the omics data for the plurality of donor tissue samples comprise a corresponding plurality of sequence reads (Smith Para [0133]: wherein the database of blood samples may be derived from sequencing);
determining from the omics data an HLA type for each of the donor tissue samples using an in silico algorithm (Smith Para [0095]:  HLA-indexing of omics data);
…
generating a donor registry that stores respective HLA types for the plurality of donor tissue samples (Smith Para [0095]:  a database of HLA-indexed omics data from stem cell donors); and
identifying in the donor registry one of the donor tissue samples as being compatible with a recipient having a matching HLA type (Smith Para [0095]: identifying in the HLA-indexed omics database of stem cell donor HLA information a matching HLA type for a querying recipient), …
However, Smith does not teach:
wherein the in silico algorithm uses a de Bruijn graph and a reference sequence comprising a plurality of alleles for at least one known HLA type, and 
wherein the de Bruijn graph is constructed by decomposing each of the corresponding plurality of sequence reads into a plurality of respective sets of k-mers.
Nor does Smith teach:
decomposing the omics data for the recipient tissue into a plurality of k-mers,
using a composite match score to rank each of the stored respective HLA types, wherein the composite match score is generated on the basis of matching k-mers of the donor sample with the k-mers in the recipient omics data;
identifying the top ranked HLA type as being compatible with the recipient.
Nevertheless, Dilthey teaches:
wherein the in silico algorithm uses a de Bruijn graph and a reference sequence comprising a plurality of alleles for at least one known HLA type (Dilthey page 684 caption for Figure 2: an algorithm for constructing a Population Level Graph uses the de Bruijn graph and population-level sequences containing HLA alleles for at least one sequence), and 
wherein the de Bruijn graph is constructed by decomposing each of the corresponding plurality of sequence reads into a plurality of respective sets of k-mers (Dilthey page 684 caption for Figure 2: the de Bruijn graph is constructed using k-mers);
And, Dilthey teaches:
decomposing the omics data for the recipient tissue (Dilthey page 682 column 1 line 34 – column 2 line 2: analyzing individual genome data of a sample) into a plurality of k-mers (Dilthey page 683 column 2 lines 3-15: analyzing omics data by using a plurality of k-mers)
using a composite match score to rank each of the stored respective HLA types (Dilthey page 683 column 2 lines 3-15: using a Vertibi algorithm as a score derived from a composite panel of matching k-mers to determine a probability score capable of quantitative ranking), wherein the composite match score is generated on the basis of matching (Dilthey page 683 column 2 lines 3-15: wherein the probability score is generated on the basis of matching) k-mers of the donor sample (Dilthey page 683 column 2 lines 3-15: k-mers of the PRG graph) with the k-mers in the recipient omics data (Dilthey page 683 column 2 lines 3-15: k-mers of the individual sample);
identifying the top ranked HLA type as being compatible with the recipient (Dilthey page 683 column 16-27: inferring the most likely chromotype as being compatible between an entry in the PRG graph and the individual sample).

Smith and Dilthey are in the same field of HLA matching.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith to include the teachings of Dilthey because the de Bruijn graph and hidden Vertibi algorithm taught in Dilthey improves accuracy (See Dilthey’s Abstract).

	
As to claim 2, Smith in view of Dilthey teaches the method of claim 1 wherein the omics data are exome sequencing data (Smith Para [0055]: the sequenced information includes particular genes, which the Examiner interprets to include exome information), whole genome sequencing data (Smith Para [0055]: sequencing based on all available measurements of a genotype), and/or RNA sequencing data (Smith Para [0054]: information extracted from a sample may be from amplification of mRNA).

As to claim 3, Smith to view of Dilthey teaches the method of claim 1 wherein the HLA type is determined to a depth of at least four digits (Smith Table 1 and 2 on pages 15-18:  HLA types are determined to a depth of fourth digits in the tables of examples).

As to claim 5, Smith to view of Dilthey teaches the method of claim 1 wherein the reference sequence includes alleles for at least one HLA type that have an allele frequency of at least 1% (the Examiner interprets that the meaning of the HLA type’s allele frequency is nonfunctional descriptive material; nevertheless, see Dilthey’s Abstract, which teaches classical HLA alleles, which the Examiner interprets to include allele frequencies of at least 1%).

As to claim 6, Smith to view of Dilthey teaches the method of claim 1 wherein the reference sequence includes at least ten different alleles for at least one HLA type (Dilthey, Abstract: classical HLA alleles, which the Examiner interprets are known to comprise at least ten different alleles for at least one HLA type, especially because of the 8-digit resolution described in Dilthey page 685 column 2 lines 1-14).

As to claim 7, Smith to view of Dilthey teaches the method of claim 1 wherein the reference sequence includes alleles for at least two distinct HLA types type (Dilthey, Abstract: classical HLA alleles, which the Examiner interprets are known to comprise at least two distinct HLA types, especially because of the 8-digit resolution described in Dilthey page 685 column 2 lines 1-14).

As to claim 8, Smith to view of Dilthey teaches the method of claim 1 wherein the HLA type is at least three of an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-1 type, and a HLA-DQB-1 type (Smith Table 1 and 2 on pages 15-18:  HLA types list in the table of examples include A, B, C, DRB-1 types in the headers of the tables; Smith Para [0013]: provides evidence of HLA-DQB-1 types).

As to claim 9, Smith to view of Dilthey teaches the method of claim 1 wherein the matching HLA type is determined by serotyping (Smith Para [0025]: analyzing the serology of samples for matching).

As to claim 10, Smith to view of Dilthey teaches the method of claim 1 wherein the donor sample is cord blood (Smith Para [0007]: definitionally, bone marrow stem cells can come from umbilical cord blood or a bone marrow sample).

As to claim 11, Smith teaches a method of matching a donor tissue with a recipient tissue (Smith Para [0095]: matching donor stem cells with a queried tissue for treatment of a subject), comprising: 
obtaining omics data (Smith Para [0095]: querying a database comprising characterized bioinformatics information; Para [0133]: provides evidence that the omics data in the database is from sequencing) for a plurality of transplant recipients (Smith Para [0095]: a transplant recipient querying the database for a stem cell transplant) wherein each of the transplant recipients is a recipient for a solid organ (Smith Para [0081]: matching organ donors), and wherein the omics data for the plurality of transplant recipients comprise a corresponding plurality of sequence reads (Smith Para [0133]: wherein the database of blood samples may be derived from sequencing);
determining from the omics data an HLA type for each of the transplant recipients using an in silico algorithm (Smith Para [0095]:  HLA-indexing of omics data);
…
generating a recipient registry that stores respective HLA types for the plurality of the transplant recipients (Smith Para [0095]:  a database of HLA-indexed omics data from stem cell donors); and
identifying in the recipient registry one of the recipients as being compatible with a donor organ having a matching HLA type (Smith Para [0095]: identifying in the HLA-indexed omics database of stem cell donor HLA information a matching HLA type for a querying recipient) …
However, Smith does not teach:
wherein the in silico algorithm uses a de Bruijn graph and a reference sequence comprising a plurality of alleles for at least one known HLA type, and
wherein the de Bruijn graph is constructed by decomposing each of the corresponding plurality of sequence reads into a plurality of respective sets of k-mers (Dilthey page 684 caption for Figure 2: the de Bruijn graph is constructed using k-mers);
Nor does Smith teach:
decomposing the omics data for the recipient tissue into a plurality of k-mers,
using a composite match score to rank each of the stored respective HLA types, wherein the composite match score is generated on the basis of matching k-mers of the donor sample with the k-mers in the recipient omics data;
identifying the top ranked HLA type as being compatible with the recipient.
Nevertheless, Dilthey teaches:
wherein the in silico algorithm uses a de Bruijn graph and a reference sequence comprising a plurality of alleles for at least one known HLA type (Dilthey page 684 caption for Figure 2: an algorithm for constructing a Population Level Graph uses the de Bruijn graph and population-level sequences containing HLA alleles for at least one sequence); and
wherein the de Bruijn graph is constructed by decomposing each of the corresponding plurality of sequence reads into a plurality of respective sets of k-mers (Dilthey page 684 caption for Figure 2: the de Bruijn graph is constructed using k-mers).
And Dilthey teaches:
decomposing the omics data for the recipient tissue (Dilthey page 682 column 1 line 34 – column 2 line 2: analyzing individual genome data of a sample) into a plurality of k-mers (Dilthey page 683 column 2 lines 3-15: analyzing omics data by using a plurality of k-mers),
using a composite match score to rank each of the stored respective HLA types (Dilthey page 683 column 2 lines 3-15: using a Vertibi algorithm as a score derived from a composite panel of matching k-mers to determine a probability score capable of quantitative ranking), wherein the composite match score is generated on the basis of matching (Dilthey page 683 column 2 lines 3-15: wherein the probability score is generated on the basis of matching)  k-mers of the donor sample (Dilthey page 683 column 2 lines 3-15: k-mers of the PRG graph) with the k-mers in the recipient omics data (Dilthey page 683 column 2 lines 3-15: k-mers of the individual sample);
identifying the top ranked HLA type as being compatible with the recipient (Dilthey page 683 column 16-27: inferring the most likely chromotype as being compatible between an entry in the PRG graph and the individual sample).

Smith and Dilthey are in the same field of HLA matching.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith to include the teachings of Dilthey because the de Bruijn graph and hidden Vertibi algorithm taught in Dilthey improves accuracy (See Dilthey’s Abstract).

As to claim 12, Smith to view of Dilthey teaches the method of claim 11 wherein the omics data are exome sequencing data (Smith Para [0055]: the sequenced information includes particular genes, which the Examiner interprets to include exome information), whole genome sequencing data (Smith Para [0055]: sequencing based on all available measurements of a genotype), and/or RNA sequencing data (Smith Para [0054]: information extracted from a sample may be from amplification of mRNA).

As to claim 13, Smith to view of Dilthey teaches the method of claim 11 wherein the HLA type is determined to a depth of at least four digits (Smith Table 1 and 2 on pages 15-18:  HLA types are determined to a depth of fourth digits in the tables of examples).

As to claim 15, Smith to view of Dilthey teaches the method of claim 11 wherein the reference sequence includes alleles for at least one HLA type that have an allele frequency of at least 1% (the Examiner interprets that the meaning of the HLA type’s allele frequency is nonfunctional descriptive material; nevertheless, see Dilthey’s Abstract, which teaches classical HLA alleles, which the Examiner interprets to include allele frequencies of at least 1%).

As to claim 16, Smith to view of Dilthey teaches the method of claim 11 wherein the reference sequence includes at least ten different alleles for at least one HLA type (Dilthey, Abstract: classical HLA alleles, which the Examiner interprets are known to comprise at least ten different alleles for at least one HLA type, especially because of the 8-digit resolution described in Dilthey page 685 column 2 lines 1-14).

As to claim 17, Smith to view of Dilthey teaches the method of claim 11 wherein the reference sequence includes alleles for at least two distinct HLA types (Dilthey, Abstract: classical HLA alleles, which the Examiner interprets are known to comprise at least two distinct HLA types, especially because of the 8-digit resolution described in Dilthey page 685 column 2 lines 1-14).

As to claim 18, Smith to view of Dilthey teaches the method of claim 11 wherein the HLA type is an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-1 type, or a HLA-DQB-1 type (Smith Table 1 and 2 on pages 15-18:  HLA types list in the table of examples include A, B, C, DRB-1 types in the headers of the tables; Smith Para [0013]: provides evidence of HLA-DQB-1 types).

As to claim 19, Smith to view of Dilthey teaches the method of claim 11 wherein the HLA type is at least three of an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-I type, and a HLA-DQB-I type (Smith Table 1 and 2 on pages 15-18:  HLA types list in the table of examples include A, B, C, DRB-1 types in the headers of the tables; Smith Para [0013]: provides evidence of HLA-DQB-1 types).

As to claim 20, Smith to view of Dilthey teaches the method of claim 11 wherein the donor organ is a lung (this element is claimed in the alternative and does not need to be mapped), a liver (Smith Para [0044]: the donor stem cells may be hepatocytes), a heart (Smith Para [0136]: the donor stem cells may be cardiomyocytes cells), or skin (Smith Para [0136]: the donor stem cells may be skin cells).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:

Buchkovich, Martin. "GitHub - ExpressionAnalysis/HLAProfiler: Using k-mers to call HLA alleles in RNA sequencing data". In GitHub [online].  July 18, 2017; [retrieved on 2022 May 20].  Retrieved from the Internet: <https://github.com/ExpressionAnalysis/HLAProfiler> (Year: 2017)
Buchkovich, Martin. "Commits · ExpressionAnalysis/HLAProfiler · GitHub". In GitHub [online].  July 18, 2017; [retrieved on 2022 May 20].  Retrieved from the Internet: <https://github.com/ExpressionAnalysis/HLAProfiler/commits/master> (Year: 2017)

Weimer, Eric T., Maureen Montgomery, Rosanne Petraroia, John Crawford, and John L. Schmitz. "Performance characteristics and validation of next-generation sequencing for human leucocyte antigen typing." The Journal of Molecular Diagnostics 18, no. 5 (2016): 668-675. (Year: 2016) 

US 2016/0034666 A1:  Pertinent because of Figure 1.
Gourraud, Pierre-Antoine; Khankhanian, Pouya; Cereb, Nezih; Yang, Soo Young; Feolo, Michael; et al. PLoS ONE 9.7: NA. Public Library of Science. (Jul 2, 2014)
de Bakker, Paul I W; Raychaudhuri, Soumya; de Bakker, Paul. HUMAN MOLECULAR GENETICS 21: R29-R36. OXFORD UNIV PRESS. (Oct 15, 2012)
US 2015/0110754 A1:  Using HLA loci for organ transplantation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 2, 2022